Beck, P. J.
Where an equitable petition is filed, and the prayers of the petition are that the sheriff, who has levied a certain .fi. fa. upon the property in question, and the plaintiff in fi. fa. be enjoined from proceeding to sell the property under the fi. fa. and the levy made, and that the verdict and judgment upon which the fi. fa. issued be declared void, and a further prayer for general relief, and the court, at the interlocutory hearing, refuses an interlocutory injunction, and thereupon the act sought to bo restrained (that is, the sale of the property under the fi. fa.) is performed and completed, the court having refused to grant a supersedeas, the judgment of the court refusing the injunction will not be reversed, inasmuch as the question as to whether the injunction to restrain the sale should have'been granted has become a moot question. Consequently the bill of exceptions will be dismissed.

Writ of error dismissed.


All the Justices concur, except Gilbert, J., disqualified.